AINA LE’A, INC. 69-201 Waikoloa Beach Drive, #2617 Waikoloa, Hawaii 96738 (808) 896-2808 May , 2015 VIA EDGAR Erin E. Martin, Senior Counsel Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Aina Le’a, Inc. Registration Statement on Form S-1 Filed May 7, 2015 File No. 333-201722 Dear Ms. Martin: Aina Le’a, Inc. (the “Company”) hereby requests that the effectiveness of the above-referenced Registration Statement be accelerated to p.m., Eastern Time, on Monday, May11, 2015, or as soon thereafter as practicable. The Company hereby acknowledges that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and 3. the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, AINA LE’A, INC. By: /s/ Robert J. Wessels Robert J. Wessels, Chief Executive Officer
